PER CURIAM.
On a former hearing of this motion it was considered that, although evidence of the annual reports of the “Bohemian Oat and Cereal Company,” filed in the office of the secretary *941of state of Michigan, may have been improperly excluded, yet that the defendant was probably not prejudiced by such ruling. A further examination of the case of Matson v. Blossom, (Sup.) 4 N. Y. Supp. 489, affirmed without opinion by the court of appeals, (30 N. E. Rep. 865,) leads us to the conclusion that that evidence should have been received, and submitted to the jury upon the question of fraud in procuring the note from the defendant; and, such being the case, the exception to the exclusion of such evidence should be allowed, and the motion for a new trial granted.
Defendant’s motion for a new trial granted, with costs to abide the event. All concur.